DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.  
Claims 21-26, 35-37 and 40 are pending and the subject of this FINAL Office Action.  
Per MPEP § 706.07(b), this action is made FINAL because the claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Specifically, Applicants amend claim 1 to state the following which does not change the scope of the instant claims, much less patentably distinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145 would not have been proper if the new or amended claims had been entered in the earlier application): “wherein the system for manufacturing bulked continuous carpet filament is further configured to use the polymer melt derived from: [intended use].”

Priority
The priority date of the claimed invention is 01/30/2017 because the CIP filed on that date (US 15/419,955) is the first priority document to disclose the specific ratios of colored PET:clear PET:colorant and PTT.

Claim Interpretations
	“Substantially” means “being largely but not wholly that which is specified.”  See Merriam-Webster, definition of “substantial,” available at https://www.merriam-webster.com/dictionary/substantial, accessed 02/4/2021. “Substantially” is not defined in the specification; thus the Office adopts this common understanding.
	To this end, for example, “substantially clear recycled PET flakes” means largely clear (e.g. 25% clear).  Other uses of “substantially” to modify terms mean similar.
	In claims 21 and 35, “between about 0 millibars . . .” includes 0 millibars.
	In claim 25, “up to about six percent” includes 0 percent, or nothing.  
	In claim 37, “up to about five percent” includes 0 percent, or nothing.  
	As to the “recycled PET flakes,” this fails to distinguish the claimed product (“system”) over the prior art because the system itself does not include recycled PET flakes, rather only methods of using them. 
	As to claim 39, this states an intended use and result of the claimed system.  “‘[R]ecitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP § 2114(II).

	In the preamble of claims 21 and 35, “[a] system for manufacturing bulked continuous carpet filament” is an intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  Thus, the claim preamble is not “construed as if in the balance of the claim" because “the claim preamble, when read in the context of the entire claim” does not “recite[] limitations of the claim” and is not “‘necessary to give life, meaning, and vitality’ to the claim.”  See MPEP § 2111.02.  Specifically, the body of the claim does not require bulked continuous carpet filaments in/on the system, nor a controller/processor programmed to perform specific steps to create bulked continuous carpet filaments on the extruders, spinning machines, or pressure regulator.  Thus, claims 21 and 35 broadly encompasses a system comprising any generic screw extruder, any generic pressure regulation system, and any generic spinning machine.
In claim 21, the system capable of performing the claimed functions are a system comprising any generic two-screw satellite extruder, generic pressure regulation system 
wherein the system wherein the system for manufacturing bulked continuous carpet filament is configured to:
receive a mixture comprising a plurality of polymer flakes and one or more color concentrates at the multi-screw extruder, the plurality of polymer flakes comprising between about six percent and about ten percent colored recycled polyethylene terephthalate (PET) flakes by volume or mass and a remainder of the plurality of polymer flakes comprising substantially clear recycled PET flakes, wherein the one or more color concentrates are added to the plurality of polymer flakes such that the mixture comprises between about zero percent and about three percent of the one or more color concentrates by weight;
while maintaining the pressure within the first and second satellite screw extruders between about 0 millibars and about 5 millibars, pass the plurality of polymer flakes and the one or more color concentrates through the multi-screw extruder to form the polymer melt so that a first portion of the polymer melt passes through the first satellite screw extruder, and a second portion of the polymer melt passes through the second satellite screw extruder; 
and after passing the polymer melt through the multi-screw extruder, use the spinning machine to form the recycled polymer into the bulked continuous carpet filament.

The claim does not require recycled PET flakes in the system.  In other words, the functional language above reads as intended use, or a method of using the claimed system.  The system in claim 21 only requires two satellite screw extruders, spinning machine and a pressure regulation system.  These three components need only be capable to perform the claimed functions of mixing PET flakes and colorant at specific ratios.  In other words, any system with two satellite screw extruders, spinning machine and a pressure regulation system are capable of this.   The claims seem to be missing another component such as a controller/processor programmed to perform these steps on the extruders and pressure regulator.  Without such a controller, the claims merely disclose extruders, spinning machine and pressure regulator capable of performing the claimed functions, but it is not clear how these minimal components would be specially configured to perform these specific functions.  For example, the specification does not disclose any special structural features of the extruders or pressure regulator any different from standard prior art structures.  C.f. CLARK, US 2013/0324692 with Spec., para. 0042 (using same Sytec One spinning machine as instant application).  
	Instead, the specification explains that specific ratios of recycled PET, PTT and colorant at specific pressures allowed one “to use any suitable solution dyeing technique to at least partially offset (e.g., substantially offset) any discoloration of the BCF filament resulting from the above process when utilizing colored recycled PET” (para. 0072).  This is a method of mixing PET, PTT and colorant, and does not rely on any specific structures of the extruders or pressure regulator.  Thus, Applicants are encouraged to amend the claims to specify that the system includes a controller programmed with the above functions/steps of mixing PET, PTT and colorant.
Similarly, in claim 35, the “multi-screw extruder [comprising extruders and pressure regulation system] is configured to”:
using the pressure regulation system, reduce the pressure within the first, second, third, and fourth satellite screw extruders to between about 0 millibars and about 18 millibars,
while maintaining the pressure within the first, second, third, and fourth satellite screw extruders between about 1 millibar and about 18 millibars, pass a polymer melt through the multi-screw extruder such that:
(i) a first portion of the melt passes through the first satellite screw extruder,
(ii) a second portion of the melt passes through the second satellite screw extruder,
(iii) a third portion of the melt passes through the third satellite screw extruder, and
(iv) a fourth portion of the melt passes through the fourth satellite screw 
wherein the polymer melt comprises:
(a) between about seven percent and about nine percent colored recycled PET by weight,
(b) between about two percent and about three percent color concentrate by weight, and
(c) balance recycled substantially clear PET, and
after passing the polymer melt through the multi-screw extruder, form the polymer melt into bulked continuous carpet filament.

The claim does not require recycled PET flakes in the system.  In other words, the functional language above reads as intended use, or a method of using the claimed system.  The system in claim 35 only requires four satellite screw extruders, spinning machine attached to satellite extruders and a pressure regulation system attached to satellite extruders.  These three components need only be capable to perform the claimed functions of mixing PET flakes and colorant at specific ratios.  In other words, any system with two satellite screw extruders, spinning machine and a pressure regulation system are capable of this.   The claims seem to be missing another component such as a controller/processor programmed to perform these steps on the extruders and pressure regulator.  Without such a controller, the claims merely disclose extruders, spinning machine and pressure regulator capable of performing the claimed functions, but it is not clear how these minimal components would be specially configured to perform these specific functions.  For example, the specification does not disclose any special structural features of the extruders or pressure regulator any different from standard prior art structures.  C.f. CLARK, US 2013/0324692 with Spec., para. 0042 (using same Sytec One spinning machine as instant application).  
	Instead, the specification explains that specific ratios of recycled PET, PTT and colorant at specific pressures allowed one “to use any suitable solution dyeing technique to at least 
	In sum, independent claim 21 requires the following structures:
Two-screw satellite extruder (e.g. “In particular embodiments, these wet flakes are fed into a Multiple Rotating Screw ("MRS") extruder 400. In other embodiments, the wet flakes are fed into any other suitable extruder (e.g., a twin screw extruder, a multiple screw extruder, a planetary extruder, or any other suitable extrusion system). An exemplary MRS Extruder 400 is shown in Figures 2 and 3. A particular example of such an MRS extruder is described in U.S. Published Patent Application 2005/0047267, entitled "Extruder for Producing Molten Plastic Materials", which was published on March 3, 2005, and which is hereby incorporated herein by reference”; Spec., para. 0023);
Spinning machine attached to satellite extruders (e.g. “the Sytec One spinning machine manufactured by Oerlika Neumag of Neumuenster, Germany”; Spec., para. 0042); and
Pressure regulation system attached to satellite extruders (e.g. “In a particular embodiment, the Vacuum Pump 430 is a jet vacuum pump is made by Arpuma GmbH of Bergheim, Germany; Spec., para. 0034).


Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 21-26, 35-37 and 40 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CLARK (US 2013/0324692).
	As to claim 21, CLARK teaches a system for manufacturing bulked continuous carpet filament, the system for manufacturing bulked continuous carpet filament comprising a multi-screw extruder comprising: a first satellite screw extruder, the first satellite screw extruder
comprising a first satellite screw that is mounted to rotate about a central axis of the first satellite screw, a second satellite screw extruder, the second satellite screw extruder comprising a second satellite screw that is mounted to rotate about a central axis of the second satellite screw (paras. 0003-04, 0032-38); a pressure regulation system connected to satellite screw extruders (paras. 0003-06, 0039-40); and a spinning machine connected to the multi-screw extruder (paras. 0017, 0045-50).  Even though the use of the claimed system fails to distinguish over CLARK, yet CLARK teaches the same pressure regulation system as the instant specification (“In a particular embodiment, the Vacuum Pump 430 is a jet vacuum pump is made by Arpuma GmbH of Bergheim, Germany.”; para. 0040); same spinning machine as the system capable of performing the PET mixing and melting, and satellite screw pressures, intended to yield bulked continuous carpet filament.
	Claims 22-23 and 25-26 recite PET and PTT flake characteristics, but no such PET or PTT flakes are required on/in the system, nor any special components of the system specially configured for such PET or PTT flakes; thus, claims 22-23 and 25-26 are rejected over CLARK for the same reasons as claim 21.

camera detection system (e.g., an Multisort ES machine from National Recovery Technologies of Nashville, Tenn.).” or “flake color sorting step (e.g., using an OPTIMIX machine from TSM Control Systems of Dundalk, Ireland)”; paras. 0023, 0026).
	As to claim, 35, CLARK teaches the system of claim 21 with four satellite screw extruders (para. 0055).
	As to claim 36, CLARK teaches color sensor (“color sorting equipment equipped with a
camera detection system (e.g., an Multisort ES machine from National Recovery Technologies of Nashville, Tenn.).” or “flake color sorting step (e.g., using an OPTIMIX machine from TSM Control Systems of Dundalk, Ireland)”; paras. 0023, 0026).
	Claims 37 and 40 recite PET and PTT flake characteristics, but no such PET or PTT flakes are required on/in the system, nor any special components of the system specially configured for such PET or PTT flakes; thus, claims 37 and 40 are rejected over CLARK for the same reasons as claim 35.
	CLARK does not teach away from use of colored flake or colored concentrate.  CLARK states “In particular embodiments, a binary segregation of the clear materials from the colored materials is achieved using automated color sorting equipment equipped with a camera detection system (e.g., an Multisort ES machine from National Recovery Technologies of Nashville, Tenn.). In various embodiments, manual sorters are stationed at various points on the line to remove contaminants not removed by the sorter and any colored bottles” (para. 0023).  However, this is one embodiment.  Just before paragraph 0023, CLARK states 
	A BCF (bulked continuous filament) manufacturing process, according to a particular embodiment, may generally be broken down into three steps: (1) 
	[ . . . ]
	In particular embodiments, bales of clear and mixed colored recycled post-consumer (e.g., “curbside”) PET bottles (or other containers) obtained from various recycling facilities make-up the post-consumer PET containers for use in the process. In other embodiments, the source of the post-consumer PET containers may be returned ‘deposit’ bottles (e.g., PET bottles whose price includes a deposit that is returned to a customer when the customer returns the bottle after consuming the bottle's contents). The curbside or returned “post-consumer” or “recycled” containers may contain a small level of non-PET contaminates. The contaminants in the containers may include, for example, non-PET polymeric contaminants (e.g., PVC, PLA, PP, PE, PS, PA, etc.), metal (e.g., ferrous and non-ferrous metal), paper, cardboard, sand, glass or other unwanted materials that may find their way into the collection of recycled PET. The non-PET contaminants may be removed from the desired PET components, for example, through one or more of the various processes described below.
	In particular embodiments, smaller components and debris (e.g., components and debris greater than 2 inches in size) are removed from the whole bottles via a rotating trammel. Various metal removal magnets and eddy current systems may be incorporated into the process to remove any metal contaminants. Near Infra-Red optical sorting equipment such as the NRT Multi Sort IR machine from Bulk Handling Systems Company of Eugene, Oreg., or the Spyder IR machine from National Recovery Technologies of Nashville, Tenn., may be utilized to remove any loose polymeric contaminants that may be mixed in with the PET flakes (e.g., PVC, PLA, PP, PE, PS, and PA). Additionally, automated X-ray sorting equipment such as a VINYLCYCLE machine from National Recovery Technologies of Nashville, Tennessee may be utilized to remove remaining PVC contaminants.

(paras. 0017, 0021-22).  In other words, the contaminants removed during the Sorting Post-Consumer PET bottles and Grinding the Bottles into Flakes before melting and extruding can be metals, bottle labels, paper, cardboard or any number of other contaminants.  These are all optional embodiments. Paragraph 0023 only describes binary segregation of colored and clear PET before melting and extrusion, just like the instant specification (“In particular embodiments, a binary segregation of the clear materials from the colored materials is achieved using automated color sorting equipment equipped with a camera detection system (e.g., a Multisort ES machine from National Recovery Technologies of Nashville, Tennessee). In various embodiments, manual sorters are stationed at various points on the line to remove contaminants not removed by the sorter and any colored bottles.; para. 0017).  A skilled artisan would recognize in light of paragraphs 0017 and 0021 of CLARK that CLARK in its entirety teaches this binary segregation step allows one to separate colored PET from clear PET to control colored:clear ratios in the melting and extrusion steps.  In addition, a skilled artisan would recognize that CLARK never equates colored recycled PET as a contaminant.  Thus, CLARK in fact teaches to use colored and clear recycled PET in system of CLARK. 
	Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply filed 08/25/2021 because Applicants repeat the same arguments as in the Reply filed 05/12/2021, which were addressed in the Final Office Action filed 05/25/201, and repeated above.  Simply stated, neither the claims nor the specification disclose specific structures of the claimed BCP system (e.g. screw extruders, pressure regulation system, spinning machine) that are any different from the prior art generic components.  Thus, the claims remain rejected at least because the statement of intended use (specific methods of mixing specific polymer flakes at specific pressures) fails to distinguish over the prior art BCF systems with generic screw extruders, pressure regulation system, spinning machine as claimed and defined in the specification.  In fact, the Office specifically suggested to amend the claims to recite a controller/computer in the BCF system programmed to perform the claimed method on the BCF system.  Applicants failed to amend accordingly.

CLARK does not teach away from use of colored flake or colored concentrate.  CLARK states “In particular embodiments, a binary segregation of the clear materials from the colored materials is achieved using automated color sorting equipment equipped with a camera detection system (e.g., an Multisort ES machine from National Recovery Technologies of Nashville, Tenn.). In various embodiments, manual sorters are stationed at various points on the line to remove contaminants not removed by the sorter and any colored bottles” (para. 0023).  However, this is one embodiment.  Just before paragraph 0023, CLARK states 
	A BCF (bulked continuous filament) manufacturing process, according to a particular embodiment, may generally be broken down into three steps: (1) preparing flakes of PET polymer from post-consumer bottles for use in the process; (2) passing the flakes through an extruder that melts the flakes and purifies the resulting PET polymer; and (3) feeding the purified polymer into a spinning machine that turns the polymer into filament for use in manufacturing carpets. These three steps are described in greater detail below.
	[ . . . ]
	In particular embodiments, bales of clear and mixed colored recycled post-consumer (e.g., “curbside”) PET bottles (or other containers) obtained from various recycling facilities make-up the post-consumer PET containers for use in the process. In other embodiments, the source of the post-consumer PET containers may be returned ‘deposit’ bottles (e.g., PET bottles whose price includes a deposit that is returned to a customer when the customer returns the bottle after consuming the bottle's contents). The curbside or returned “post-consumer” or “recycled” containers may contain a small level of non-PET contaminates. The contaminants in the containers may include, for example, non-PET polymeric contaminants (e.g., PVC, PLA, PP, PE, PS, PA, etc.), metal (e.g., ferrous and non-ferrous metal), paper, cardboard, sand, glass or other unwanted materials that may find their way into the collection of recycled PET. The non-PET contaminants may be removed from the desired PET components, for example, through one or more of the various processes described below.
	In particular embodiments, smaller components and debris (e.g., components and debris greater than 2 inches in size) are removed from the whole bottles via a rotating trammel. Various metal removal magnets and eddy current systems may be 
(paras. 0017, 0021-22).  In other words, the contaminants removed during the Sorting Post-Consumer PET bottles and Grinding the Bottles into Flakes before melting and extruding can be metals, bottle labels, paper, cardboard or any number of other contaminants.  These are all optional embodiments. Paragraph 0023 only describes binary segregation of colored and clear PET before melting and extrusion, just like the instant specification (“In particular embodiments, a binary segregation of the clear materials from the colored materials is achieved using automated color sorting equipment equipped with a camera detection system (e.g., a Multisort ES machine from National Recovery Technologies of Nashville, Tennessee). In various embodiments, manual sorters are stationed at various points on the line to remove contaminants not removed by the sorter and any colored bottles.; para. 0017).  A skilled artisan would recognize in light of paragraphs 0017 and 0021 of CLARK that CLARK in its entirety teaches this binary segregation step allows one to separate colored PET from clear PET to control colored:clear ratios in the melting and extrusion steps.  In addition, a skilled artisan would recognize that CLARK never equates colored recycled PET as a contaminant.  Thus, CLARK in fact teaches to use colored and clear recycled PET in system of CLARK. 

	Thus, the rejections are maintained.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
These rejections are presented in the interest of compact prosecution to the extent the claims encompass a system with recycled PET flakes in/on the system and a controller programmed to perform the PET mixing with colorant.

Claims 21-26, 35-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK (US 2013/0324692) in view of JURIGA (US 2011/0177283).
	It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to optimize recycled PET flakes and colorant ratios to achieve reduced viscosity and See MPEP 2144.05(II)(A)-(B) (“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."; “In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. . . . he presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”).
	As to claims 21 and 35, CLARK teaches systems for manufacturing bulked continuous carpet filament comprising four satellite screw extruders with recycled color and clear PET flakes and a pressure regulators, the system including controllers programmed to maintain pressure between 0-5 millibars and mix recycled PET flakes (Abstract, paras. 0003, 0021 & 0055, claim 1 and Figs. 2-4).
	As to claims 22-23 and 40, CLARK teaches PET flakes from recycled bottles in amber, blue or green (para. 0055).
	As to claims 24 and 36, CLARK teaches color sensors (para. 0026).

However, the prior art demonstrates that mixing colored recycled PET flakes with clear recycled PET flakes and colorant was routinely optimized in the art to achieve known result-effective variables of reducing PET viscosity to allow it to be extruded through fiber forming spinnerets, and reducing PET degradation due to oxidation which affects not only fiber properties, but also the manufacturing throughput.  For example, JURIGA teaches adding color pigmentation/dye to recycled colored and clear PET to make carpet filaments, and optimizing the mixture of color PET:clear PET:colorant (Abstract, paras. 0006, 0027 and Table 1).  This mixture of PET and colorant achieves the following results:
While it is known to form carpet of PET, specific material properties of this material significantly complicate PET fiber and carpet manufacture. Because of its inherent properties, PET must be heated to reduce its viscosity to allow it to be extruded through fiber forming spinnerets. Typically, PET must be heated to temperatures above 300° C. to get the viscosity which will allow the formation of fibers having a denier of 1300 or greater. Unfortunately, above about 300° C., PET begins to degrade due to oxidation. This oxidation affects not only fiber properties, but also the manufacturing throughput.
The higher viscosity resin has a tendency to build-up residual material on the spinnerets over time, causing lower production efficiencies and higher yarn scrap (>5%) than tradition nylon yarn. The higher viscosity resin is also exposed to higher material fatigue during the extrusion process (extruder screw) which results in inconsistent knot quality and non-uniformity of crimping during the formation of the carpet. The result of these mechanical defects in the yarn translates into a non-uniform carpet “face” appearance after carpet tufting and yarn texturization. Material fatigue also causes break-downs in the physical yarn characteristics (tenacity and elongation) which also results in yarn breakage during the crimping and texturization process.
While increasing the purity of the PET may allow for a reduction of viscosity, this significantly increases the cost of raw material and precludes the use of recycled PET.
[ . . . ]

According to another teaching, PET is compounded with between 0.1% and about 5% PBT or low-molecular-weight oligomers of PBT or mixtures thereof and extruded though spinnerets in an oxygen reduced environment.
According to another aspect, PET is compounded with between 0.1% to about 3.0 weight % PBT or low-molecular-weight oligomers of PBT or mixtures thereof and heated to a temperature less than about 310° C. The heated compound is then extruded through spinnerets to form carpet fiber.
According to an alternate teaching, PBT or low-molecular-weight oligomers of PBT is compounded with PET so as to have a viscosity of between 0.68 and 0.86 at temperatures between 280° and 300° C. The compound is extruded through spinnerets at these temperatures to form carpet fiber.
According to the present teachings, any of the fibers described above can be crimped and bundled and mated with a carpet backing to form a PET/PBT carpet.
According to another teaching, a method of forming PET fiber for carpet is taught. The method includes drying PET material so it has a water content of less than 50 ppm. Adding color to the PET material, heating the PET material to a temperature less than 330° C. so the PET has a viscosity between about 0.68 and 0.86, and extruding the PET through a spinneret to form fibers. Optionally, the PET can be mixed with about 0.1% to 5.0% PBT or oligomers of PBT. This gives a material having a viscosity between about 0.68 and 0.86 at a temperature less than 330° C.
[ . . . ]
Refinements to the PET yarn fiber technology and finished carpet laminate described herein result in: 1) better carpet hand and appearance characteristics; 2) improved production yarn fiber manufacturing efficiencies; 3) more consistent yarn quality (uniformity and repeatability of yarn crimping and knotting); 4) reduced material yarn costs through the expanded use of multi-grade post consumer recycled PET content and; 5) more consistent color fiber uniformity and quicker color mastering.

(paras. 0004-06, 0008-13, 0024).  In other words, JURIGA teaches to add colorant/dye to PET-based manufacture of bulked carpet filaments using extrusion processes and optimize ratios of PET and colorant/dye to achieve reduced heating and reduced viscosity for better, cleaner extrusion.  JURIGA even teaches that this technique allows one to better use recycled PET: 
In sum, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to optimize recycled PET flakes and colorant ratios to achieve known result-effective variables with a reasonable expectation of success.  

Claims 25-26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK (US 2013/0324692) in view of JURIGA (US 2011/0177283), in further view of NEGOLA (US 5,549,957).
	It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to optimize PTT amounts to achieve better dying of bulked continuous carpet filament fibers with a reasonable expectation of success.  See MPEP 2144.05(II)(A)-(B) (“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."; “In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. . . . he presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”).
	As to claims 21, 24, 35 and 36, CLARK in view of JURIGA teaches the elements of these claims as explained above.
CLARK does not explicitly teach a controller/processor programmed to mix the percentages of PTT as in claims 25-26 and 37.

This invention will accept colored or tinted reclaimed polymers usually included in community curbside recycling efforts. The invention relies on the nylon portion of the filaments to create the characteristics required in a dyeable carpet face yarn and the inner core for a foundation to support the outer sheath of nylon. When it is dyed in further processing, the sheath portion of the fibers mask the tinted colors such as green or orange found mixed in with the clear plastic soda bottles collected at curbside. The inner core must not be dyeable under standard atmospheric pressure therefore polypropylene, polyethylene terephthalate, high density polyethylene, polyester or polyvinyl chloride will work.
[ . . . ]
A substantially further reduction in cost is achieved when the core material is manufactured from green or tinted plastic recovered from the post consumer recycling waste stream. This material is not saleable at full price to other industries as they require clear undyed or uncolored material for their process.
The yarn is manufactured using a continuous process and is ready to be used as face yarn by the carpet industry with out further processing such as spinning or carding.

(col. 4, ll. 8-20 and col. 5, ll. 58-64).  NEGOLA even demonstrates doing so (extrusion-based manufacture of bulked carpet filaments) using “a core of green PET recovered from plastic beverage bottles and processed properly was used to create a sheath core BCF continuous filament carpet face yarn” (col. 7, ll. 1-6).  Thus, NEGOLA demonstrates using PTT in manufacture of bulked continuous carpet filament using recycled PET in order to yield the result-effective variable of better, more efficient dying of recycled PET bulked continuous carpet filaments.
In sum, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to optimize recycled PTT amounts in the recycled PET and colorant mixtures of 
	Response to Arguments
The Office is not persuaded of error by Applicants arguments in the Reply filed 08/25/2021 because (1) nothing in the claimed method excludes “segregation of clear recycled bottles from colored recycled bottles prior to grinding the clear recycled bottles” (Reply, pg. 10), or “an additional color sorting step after the grinding of the clear recycled bottles” (Reply, pg. 11); (2) a skilled artisan would have been motivated to further reduce viscosity as demonstrated in JURIGA; (3) Applicants piecemeal attack NEGOLA and NEGOLA2 without addressing the entirety of these references; and (4) Applicants misapply the routine optimization rules.  
Applicants argue that “the system taught by Clark specifically teaches the segregation of clear recycled bottles from colored recycled bottles prior to grinding the clear recycled bottles (e.g., when the "sorted material is taken through a granulation step").”  As explained above, the Office disagrees with this characterization.  Even if Applicants are correct, yet the claimed method does not exclude sifting various bottle types before grinding.
Applicants argue that “As may be understood from paragraph [0026] of Clark, Clark specifically refers to colored flake as a "contaminant" in the process that must be removed.”  Again, the Office disagrees for the reasons stated above.  Even if Applicants are correct, yet the claimed method does not exclude removing some contaminants at some point.
Applicants conclude that “Clark explicitly teaches away from receiving both clear and colored recycled PET by the system for producing BCF,” and thus cannot be combined with 
“‘A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.’ . . . A reference does not teach away, however, if it merely expresses a general preference for an alternative invention but does not ‘criticize, discredit, or otherwise discourage’ investigation into the invention claimed.” 

DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009) (citing Ricoh Co., Ltd. v. Quanta Computer Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting In re Kahn, 441 F.3d 977, 990 (Fed. Cir. 2006)) and In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)) (emphasis added).
“When a piece of prior art ‘suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant’ the piece of prior art is said to ‘teach away’ from the claimed invention. In re Gurley, 27 F.3d 551, 553 (Fed.Cir.1994). As with other subsidiary obviousness inquiries, ‘[w]hat a reference teaches and whether it teaches toward or away from the claimed invention are questions of fact.’ [Winner Intern. Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000)] (internal quotations omitted). However, obviousness must be determined in light of all the facts, and there is no rule that a single reference that teaches away will mandate a finding of nonobviousness. Likewise, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. See id. at 1349 n. 8 (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”). Where the prior art contains ‘apparently conflicting’ teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered “for its power to suggest solutions to an artisan of ordinary skill.... consider[ing] the degree to which one reference might accurately discredit another.’ In re Young, 927 F.2d 588, 591 (Fed.Cir.1991).”

Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006).  CLARK does not discredit, criticize or discourage use of clear and colored recycled PET.  CLARK at paragraph 0023 offers one embodiment with one advantage.  Yet, just before paragraph 0023, CLARK states 
	A BCF (bulked continuous filament) manufacturing process, according to a particular embodiment, may generally be broken down into three steps: (1) preparing flakes of PET polymer from post-consumer bottles for use in the process; (2) passing the flakes through an extruder that melts the flakes and purifies the resulting PET polymer; and (3) feeding the purified polymer into a spinning machine that turns the polymer into filament for use in manufacturing carpets. These three steps are described in greater detail below.
	[ . . . ]
	In particular embodiments, bales of clear and mixed colored recycled post-consumer (e.g., “curbside”) PET bottles (or other containers) obtained from various recycling facilities make-up the post-consumer PET containers for use in the process. In other embodiments, the source of the post-consumer PET containers may be returned ‘deposit’ bottles (e.g., PET bottles whose price includes a deposit that is returned to a customer when the customer returns the bottle after consuming the bottle's contents). The curbside or returned “post-consumer” or “recycled” containers may contain a small level of non-PET contaminates. The contaminants in the containers may include, for example, non-PET polymeric contaminants (e.g., PVC, PLA, PP, PE, PS, PA, etc.), metal (e.g., ferrous and non-ferrous metal), paper, cardboard, sand, glass or other unwanted materials that may find their way into the collection of recycled PET. The non-PET contaminants may be removed from the desired PET components, for example, through one or more of the various processes described below.
	In particular embodiments, smaller components and debris (e.g., components and debris greater than 2 inches in size) are removed from the whole bottles via a rotating trammel. Various metal removal magnets and eddy current systems may be incorporated into the process to remove any metal contaminants. Near Infra-Red optical sorting equipment such as the NRT Multi Sort IR machine from Bulk Handling Systems Company of Eugene, Oreg., or the Spyder IR machine from National Recovery Technologies of Nashville, Tenn., may be utilized to remove any loose polymeric contaminants that may be mixed in with the PET flakes (e.g., PVC, PLA, PP, PE, PS, and PA). Additionally, automated X-ray sorting equipment such as a VINYLCYCLE machine from National Recovery Technologies of Nashville, Tennessee may be utilized to remove remaining PVC contaminants.

(paras. 0017, 0021-22).  In other words, the contaminants removed during the Sorting Post-Consumer PET bottles and Grinding the Bottles into Flakes before melting and extruding can be optional embodiments. Paragraph 0023 only describes binary segregation of colored and clear PET before melting and extrusion, just like the instant specification (“In particular embodiments, a binary segregation of the clear materials from the colored materials is achieved using automated color sorting equipment equipped with a camera detection system (e.g., a Multisort ES machine from National Recovery Technologies of Nashville, Tennessee). In various embodiments, manual sorters are stationed at various points on the line to remove contaminants not removed by the sorter and any colored bottles.; para. 0017).  A skilled artisan would recognize in light of paragraphs 0017 and 0021 of CLARK that CLARK in its entirety teaches this binary segregation step allows one to separate colored PET from clear PET to control colored:clear ratios in the melting and extrusion steps.  In addition, a skilled artisan would recognize that CLARK never equates colored recycled PET as a contaminant.  Thus, CLARK in light of all the facts teaches one option to use colored and clear recycled PET in system of CLARK and other options without with “simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.”
 	To this end, JURIGA teaches to optimize recycled PET flakes and colorant ratios to achieve reduced viscosity and reduced melting temperature which yield easier extrusion through satellite screws and less PET oxidization degradation from high temperatures with a reasonable expectation of success.  Applicants argue that “because the system taught by Clark already produces a fiber of high enough quality (e.g., based on its intrinsic viscosity) to render Juriga's additives unnecessary, one skilled in the art would not be motivated to introduce the 
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”).

MPEP § 2144(II).  In other words, a skilled artisan would have been motivated to further improve viscosity.  Thus, the claims remain rejected over CLARK and JURIGA because it was obvious to optimize recycled PET flakes and colorant ratios to achieve reduced viscosity and reduced melting temperature which yield easier extrusion through satellite screws and less PET oxidization degradation from high temperatures with a reasonable expectation of success.  
	As to NEGOLA and NEGOLA2, Applicants argue that “Negola specifically teaches away from dying polymer, instead using a sheath-core yarn that has a colored sheath to mask the color of the polymer core as opposed to dying the polymer core itself.”  However, NEGOLA and NEGOLA2 were cited to demonstrate that it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to optimize recycled PTT amounts in the recycled PET and colorant mixtures of CLARK in view of JURIGA to achieve known result-effective variables with a reasonable expectation of success.  NEGOLA demonstrates using PTT in combined teaching of the applied references and is considered to be an argument that attacks the reference(s) individually.  See MPEP § 2145(IV).  Thus, the claims remain rejected over CLARK, in view of JURIGA, in further view of NEGOLA and NEGOLA2.
	Applicants state that “it would not have been obvious to arrive at the claimed ratios without any specific teaching in the prior art, which the Official Action has not pointed to.”  However, the Office explicitly explained why one would be motivated to optimize the claimed PET ratios as explained above.  Routine optimization does not require a “specific teaching in the prior art,” rather only “an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.”   MPEP § 2144.05(II).  The Office provided explicit reasons to optimize with success in the rejections above.  Thus, the Office satisfied the guidance in MPEP § 2144.05(II).
	Finally, Applicants conclusory state that “oppositely to what was known at the time of filing, the claimed system is configured to utilize colored recycled PET flakes, which was not taught in any of the cited prior art as discussed above” and “[t]herefore, applicant submits that the claimed ratios cannot result from routine optimization.”  However, Applicants fail to provide probative objective evidence that their claimed ratios yield unexpected results, much less reasonably commensurate with the claims and compared to the closest prior art.  See See MPEP § 716.01(c).
	In sum, even if the claimed systems are amended to include a controller (or similar computer, processor, etc.) programmed with the claimed polymer flake and colorant mixtures at specific pressures, yet the claims remain rejected as obvious.

Suggested Response
	Applicants are encouraged to amend the claims to recite that the system includes PET, PTT and colorant on/in the system, and a controller programmed with the claimed functions/steps of mixing PET, PTT and colorant at specific ratios.
In addition, in light of the evidence above that recycled clear PET:colored PET:colorant was routinely optimized to achieve known results, Applicants are encouraged to provide evidence that the specific ratios of clear PET:colored PET:colorant yielded unexpected results in manufacture of carpet filament.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743